                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 ASHLEY WILLIAMS,                               )
                                                )
        Plaintiff,                              )
                                                )        NO. 3:20-cv-00554
v.                                              )
                                                )        JUDGE CAMPBELL
 CREDIT BUREAU SYSTEMS, INC.,                   )        MAGISTRATE JUDGE FRENSLEY
                                                )
        Defendant.                              )

                                             ORDER

        Pending before the Court is a Report and Recommendation from the Magistrate Judge

(Doc. No. 27) recommending the Court dismiss this action without prejudice under Federal Rule

of Civil Procedure 41 and deny Defendant’s Motion for Summary Judgment (Doc. No. 22) as

moot.

        The Magistrate Judge stated that Plaintiff, who was originally represented by counsel, did

not secure substitute counsel after counsel was permitted to withdraw, nor did she notify the Court

of her intent to proceed pro se as required by the Court’s Order (Doc. No. 20). Plaintiff has not

responded to Defendant’s Motion for Summary Judgment (Doc. No. 22), or the Court’s Order to

show cause (Doc. No. 25). Documents sent to Plaintiff’s address of record have been returned as

“undeliverable.” (See Doc. Nos. 26, 28, 29). After reviewing the record in this case, the Magistrate

Judge recommended dismissal without prejudice under Rule 41(b).

        The Report and Recommendation advised the parties that objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 27 at 8). No objections

have been filed.




     Case 3:20-cv-00554 Document 30 Filed 06/08/21 Page 1 of 2 PageID #: 132
      The Court has reviewed the Report and Recommendation (Doc. No. 27) and concludes that

it should be ADOPTED and APPROVED. Accordingly, this action is DISMISSED WITHOUT

PREJUDICE. The pending Motion for Summary Judgment (Doc. No. 22) is MOOT.

      The Clerk is directed to close the file.

      It is so ORDERED.


                                                 _________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                 2

   Case 3:20-cv-00554 Document 30 Filed 06/08/21 Page 2 of 2 PageID #: 133
